Citation Nr: 1721870	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance at a higher level of care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In December 2015 the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The Veteran testified in October 2015 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In an October 2016 rating decision, VA awarded the Veteran entitlement to special monthly compensation based on loss of use of both lower extremities, and entitlement to special monthly compensation based on a need for aid and attendance under 38 U.S.C.A. § 1114 (o) and (r)(1) (West 2014).  As this award did not constitute a full grant of the benefits sought on appeal, the case remains before the Board.  As a higher level of special monthly compensation can only be provided under 38 U.S.C.A. § 1114 (r)(2) (West 2014), based on a requirement for aid and attendance at a higher level of care the issue before the Board has been phrased as above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Title 38 U.S.C.A. § 1114 (r)(2) states that:
	
if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, such veteran shall be paid a monthly aid and attendance allowance...if the Secretary finds that the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.

For the purposes of [38 U.S.C.A. § 1114 (r)(2)], need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. The existence of the need for such care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.

A March 2016 VA neurological examination noted that the Veteran reported that he was dependent on his sister to aid him in activities of daily living. However, the record does not contain a contemporaneous opinion of a VA physician as to whether the Veteran requires a higher level of care as stipulated under 38 U.S.C.A. § 1114(r)(2).

As such, the Board finds that remand is warranted for a VA opinion, as outlined further in the remand directives below.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Detroit, Michigan VA Medical Center dating since February 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Furnish the Veteran's VBMS and Virtual VA files to the VA physician who performed the March 2016 neurological examination. If that physician is not available, furnish the VBMS and Virtual VA files to a VA neurologist and schedule the Veteran for an in-person examination with such neurologist. Based on a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the physician examiner is to specifically address the following questions: 

a. Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran requires the personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.

The physician examiner is informed that "personal health care services" for purposes of the requested opinion include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. 

The physician is also informed that "under the regular supervision of a licensed health-care professional" for purposes of the requested opinion means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice. 

b. If the Veteran required such care (i.e., the answer to question "a" is yes), please address whether it is at least as likely as not that in the absence of the provision of such care, the Veteran would have required hospitalization, nursing home care, or other residential institutional care.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician examiner, i.e., additional facts are required, or the physician examiner does not have the needed knowledge or training.

3. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the physician examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




